DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 7/14/2021 is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 8-11, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weksler et al. (US 9955412 B2) and further in view of Balasubramanian et al. (US 2008/0311912 A1), hereinafter referred to as Balas. 

	In regard to claim 1, Weksler discloses a method for controlling a display device, the method comprising: 
(Fig. 6, Column 5 lines 47-57, Column 9 lines 52-54, Column 10 lines 4-7, Column 11 lines 25-35, and Column 12 lines 20-24: priority order of network interfaces based on factors such as speed, range, and performance (e.g. quality)); 
a plurality of applications being executed at the same time including a first and second application  (Column 10 lines 16-18: first and second application concurrently operating at the apparatus); 
identifying a communication method corresponding to each of the plurality of applications among the plurality of communication methods based on the quality order (Fig. 6, Column 5 lines 43-57, Column 7 line 55-Column 8 line 7, Column 9 line 50 – Column 10 line 13, Column 10 lines 19-24, and Column 11 lines 5-35: network interface for each executed application is selected based on the priority order of the network interfaces); 
and communicating with a server corresponding to each of the plurality of applications by the identified communication method (Column 7 line 55-Column 8 line 7 and Column 10 lines 29-42: communicating with destination device via selected network interface),
wherein the identifying of the communication method comprises: identifying a first communication method corresponding to the first application among the plurality of communication methods, the first communication method having a first quality, and identifying a second communication method corresponding to the second application among the plurality of communication methods, the second communication method having a second quality lower than the first quality (Column 5 lines 43-57, Column 9 line 52-Column 10 line 13, and Column 10 lines 19-24: a network interface is selected for each concurrently operating application. The selection of each is based on the priority order of the network interfaces associated with each application where the priority order is set based on factors such as speed, range, performance (e.g. quality). Consequently, one of the applications selected network interface may have a lower quality based on the network interfaces associated with the application and the priority order of the network interfaces).
While Weksler teaches a plurality of applications being executed at the same time including a first and second application and identifying a communication method corresponding to each of the plurality of applications among the plurality of communication methods based on the quality order, they fail to explicitly show the based on a plurality of applications being executed at the same time, identifying a priority order for each of the plurality of applications, wherein the plurality of applications include a first application with a first priority and a second application with a second priority lower than the first priority; identifying a communication method corresponding to each of the plurality of applications among the plurality of communication methods based on the priority order and the quality order, as recited in the claims. Balas teaches multiple applications similar to that of Weksler.  In addition, Balas further teaches  
	activating network interfaces based on priorities of active applications, where a first higher priority application is given the most preferred and available network interface and a second lower priority application is given another remaining network interface (Paragraphs 0037 and 0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Weksler and Balas before him before the effective filing date of the claimed invention, to modify the plurality of applications being executed at the same time including a first and second application and identifying a communication method corresponding to each of the plurality of applications among the plurality of communication methods based on the quality order taught by Weksler to include the activating network interfaces based on priorities of active applications, where a first higher priority application is given the most preferred and available network interface and a second lower priority application is given another remaining network interface of Balas, in order to obtain based on a plurality of applications being executed at the same time, identifying a priority order for each of the plurality of applications, wherein (Paragraph 0037 lines 10-11).  

In regard to claim 2, Weksler discloses based on one application among the plurality of applications being executed, performing communication by identifying a communication method corresponding to a communication specification required by the executed one application among the plurality of communication methods (Fig. 7, Column 7 lines 63-67, Column 11 lines 59-67, and Column 12 lines 12-17: the application indicates a network interface which is then selected and used for communications).

In regard to claim 8, Weksler discloses based on one application of the plurality of applications being executed, performing communication by identifying a communication method corresponding to a communication specification required by the executed one application among the plurality of communication methods and another application of the plurality of applications being additionally executed during the execution of the one application (Column 5 lines 43-57, Column 6 lines 10-25, and Column 10 lines 14-35: network interface selected and utilized for one of the concurrently operating applications).  
While Weksler discloses based on one application of the plurality of applications being executed, performing communication by identifying a communication method corresponding to a communication specification required by the executed one application among the plurality of communication methods 
compare the priority order of concurrently operating applications to determine which application should have priority for selecting a network interface (Paragraphs 0037 and 0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Weksler and Balas before him before the effective filing date of the claimed invention, to modify the based on one application of the plurality of applications being executed, performing communication by identifying a communication method corresponding to a communication specification required by the executed one application among the plurality of communication methods and another application of the plurality of applications being additionally executed during the execution of the one application taught by Weksler to include the compare the priority order of concurrently operating applications to determine which application should have priority for selecting a network interface of Balas, in order to obtain wherein the identifying, based on the plurality of applications being executed, the priority order for each of the plurality of applications comprises: based on one application of the plurality of applications being executed, performing communication by identifying a communication method corresponding to a communication specification required by the executed one application among the plurality of communication methods; and based on another application of the plurality of applications being additionally executed during the execution of the one application, comparing a priority order of the another application with a priority order of the one application being executed.  It would have been advantageous for one to utilize such a combination as resolving conflicts among applications competing for resources, as suggested by Balas (Paragraph 0037 lines 10-11). 

(Fig. 3, Fig. 6, Column 5 lines 47-57, Column 6 line 63, Column 8 line 50, Column 9 lines 42-45, Column 9 lines 52-54, Column 10 lines 4-7, Column 10 lines 22-23, Column 11 lines 25-35, and Column 12 lines 20-24: wired and wireless network interfaces in including Wi-Fi and Ethernet and priority order of network interfaces based on factors such as speed, range, and performance).

In regard to claim 10, Weksler discloses a display device comprising: 
a plurality of communication modules different from each other, the plurality of communication modules corresponding to a plurality of communication methods, respectively (Column 9 lines 42-45 and Column 10 lines 22-24); 
a memory configured to store at least one instruction (Column 5 lines 10-20); 
and a processor configured to control the plurality of communication modules by executing the at least one instruction, wherein the processor is configured to (Column 5 lines 10-20), 
store a quality order for each of the plurality of communication modules in the memory (Fig. 6, Column 5 lines 47-57, Column 9 lines 52-54, Column 10 lines 4-7, Column 11 lines 25-35, and Column 12 lines 20-24: priority order of network interfaces based on factors such as speed, range, and performance (e.g. quality)),
a plurality of applications being executed at the same time including a first and second application (Column 10 lines 16-18: first and second application concurrently operating at the apparatus); 
identify a communication method for each of the plurality of applications among the plurality of communication methods based on the quality order (Fig. 6, Column 5 lines 43-57, Column 7 line 55-Column 8 line 7, Column 9 line 50 – Column 10 line 13, Column 10 lines 19-24, and Column 11 lines 5-35: network interface for each executed application is selected based on the priority order of the network interfaces), 
and control the plurality of communication modules to communicate with a server corresponding to each of the plurality of applications by the identified communication method (Column 7 line 55-Column 8 line 7 and Column 10 lines 29-42: communicating with destination device via selected network interface),
and wherein the processor is further configured to: identify a first communication method corresponding to the first application among the plurality of communication methods, the first communication method having a first quality, and identify a second communication method corresponding to the second application among the plurality of communication methods, the second communication method having a second quality lower than the first quality (Column 5 lines 43-57, Column 9 line 52-Column 10 line 13, and Column 10 lines 19-24: a network interface is selected for each concurrently operating application. The selection of each is based on the priority order of the network interfaces associated with each application where the priority order is set based on factors such as speed, range, performance (e.g. quality). Consequently, one of the applications may have a lower quality based on the networks associated with the application and the priority order of the networks).
While Weksler teaches a plurality of applications being executed at the same time including a first and second application and identify a communication method corresponding to each of the plurality of applications among the plurality of communication methods based on the quality order, they fail to explicitly show the based on a plurality of applications being executed at the same time, identify a priority order for each of the plurality of applications, wherein the plurality of applications include a first application with a first priority and a second application with a second priority lower than the first 
	activating network interfaces based on priorities of active applications, where a first higher priority application is given the most preferred and available network interface and a second lower priority application is given another remaining network interface (Paragraphs 0037 and 0054).
It would have been obvious to one of ordinary skill in the art, having the teachings of Weksler and Balas before him before the effective filing date of the claimed invention, to modify the plurality of applications being executed at the same time including a first and second application and identify a communication method corresponding to each of the plurality of applications among the plurality of communication methods based on the quality order taught by Weksler to include the activating network interfaces based on priorities of active applications, where a first higher priority application is given the most preferred and available network interface and a second lower priority application is given another remaining network interface of Balas, in order to obtain based on a plurality of applications being executed at the same time, identify a priority order for each of the plurality of applications, wherein the plurality of applications include a first application with a first priority and a second application with a second priority lower than the first priority; identify a communication method corresponding to each of the plurality of applications among the plurality of communication methods based on the priority order and the quality order.  It would have been advantageous for one to utilize such a combination as resolving conflicts among applications competing for resources, as suggested by Balas (Paragraph 0037 lines 10-11).  

(Column 5 lines 43-57, Column 6 lines 10-25, and Column 10 lines 14-35: network interface selected and utilized for one of the concurrently operating applications).  
While Weksler discloses based on one application of the plurality of applications being executed, perform communication by identifying a communication method corresponding to a communication specification required by the executed one application among the plurality of communication methods and another application of the plurality of applications being additionally executed during the execution of the one application, they fail to show the compare a priority order of the another application with a priority order of the one application being executed, and determine a communication method of each of the one application and the another application according to the comparison result, as recited in the claims.  However, Balas further teaches  
compare the priority order of concurrently operating applications to determine which application should have priority for selecting a network interface and selecting based on the comparing (Paragraphs 0037 and 0054: higher priority application is given the most preferred and available network interface).
It would have been obvious to one of ordinary skill in the art, having the teachings of Weksler and Balas before him before the effective filing date of the claimed invention, to modify the based on one application of the plurality of applications being executed, perform communication by identifying a communication method corresponding to a communication specification required by the executed one application among the plurality of communication methods and another application of the plurality of (Paragraph 0037 lines 10-11).

In regard to claims 11 and 19, device claims 11 and 19 correspond generally to method claims 2 and 9, respectively, and recite similar features in device form, and therefore are rejected under the same rationale.

In regard to claim 20, medium claim 20 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.


5.	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weksler et al. (US 9955412 B2), Balasubramanian et al. (US 2008/0311912 A1), hereinafter referred to as Balas, and further in view of Hasegawa et al. (US 2017/0310808 A1).


priority order of a plurality of applications based on types of the applications (Fig. 4 and Paragraph 0045 lines 3-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Weksler, Balas, and Hasegawa before him before the effective filing date of the claimed invention, to modify the identifying a priority order for each of the plurality of applications taught by Weksler and Balas to include the priority order of a plurality of applications based on types of the applications of Hasegawa, in order to obtain where the priority order for each of the plurality of applications is identified based on types of the applications.  One would have been motivated to make such a combination as a simple substitution. Substituting the identifying priority order of Weksler and Balas with the identifying priority order based on types of application would reasonable result in identifying which executing application should be given priority and ultimately which network interface should be implemented for each application when multiple application are active.

In regard to claim 12, device claim 12 corresponds generally to method claim 3 and recites similar features in device form and therefore is rejected under the same rationale. 

6.	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weksler et al. (US 9955412 B2), Balasubramanian et al. (US 2008/0311912 A1), hereinafter referred to as Balas, and further in view of Nolan et al. (US 2016/0072674 A1) and GSA (5G Device Ecosystem Report March 2019, .

In regard to claim 18, while Weksler teaches the plurality of communication modules, communication methods including Wi-Fi and Ethernet, identify a quality of each of a plurality of communication methods and further teaches other network interfaces (Column 10 lines 22-24), they fail to explicitly show a wired Ethernet Module and a Wi-Fi module and fail to show a connector configured to be connected to a dongle for 5G communication and wherein the processor is configured to, based on the dongle for 5G communication being connected to the connector, identify a quality order of each of a plurality of communication methods including a 5G communication method, as recited in the claims.  Nolan and GSA teach network interfaces similar to that of Weksler.  In addition, Nolan and GSA further teaches
providing plural network interfaces including Ethernet, Wi-Fi, and 5G (Nolan, Paragraph 0020) and 5G network interfaces including snap-on dongles/adapters and USB terminals (GSA, Pg. 1: 5G device form factors including snap-on dongles/adapters and USB terminals).   
It would have been obvious to one of ordinary skill in the art, having the teachings of Weksler, Balas, Nolan, and GSA before him before the effective filing date of the claimed invention, to modify the plurality of communication modules, communication methods including Wi-Fi and Ethernet, identify a quality of each of a plurality of communication methods, and other network interfaces Weksler to include the providing plural network interfaces including Ethernet, Wi-Fi, and 5G and 5G network interfaces including snap-on dongles/adapters and USB terminals of Nolan and GSA, in order to obtain wherein the plurality of communication modules comprise: a connector configured to be connected to a dongle for 5G communication; a wired Ethernet module; and a Wi-Fi module, wherein the processor is configured to, based on the dongle for 5G communication being connected to the connector, identify a (Column 10 lines 22-24). Further, providing the 5G through a connected dongle allows the device to utilize known network interfaces including 5G and allows easy update of the 5G network interface (buy getting a new updated dongle) as 5G network interfaces mature over time.   

Allowable Subject Matter
7.	Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 4 and 5, the prior art of record, alone or in combination, fails to disclose “identifying whether a user of the display device is present within a preset range of the display device; and based on the user being not present within the preset range from the display device, changing the first communication method of the plurality of communication methods corresponding to the first application of the plurality of applications being executed to the second communication method of the plurality of communication methods, and performing communication by the second communication method”, in combination with the other elements recited.
In regard to claim 6, the prior art of record, alone or in combination, fails to disclose “wherein the identifying of the priority order for each of the plurality of applications comprises: providing a UI for selecting a menu; based on a multi-screen mode being selected from the UI, dividing an entire display region of a display into a plurality of display regions and displaying execution screens of the plurality of applications on the plurality of display regions; and identifying the priority order of each of the plurality 
In regard to claim 7, the prior art of record, alone or in combination, fails to disclose “wherein the identifying of the priority order for each of the plurality of applications comprises: providing a UI for selecting a menu; based on a multi-screen mode being selected from the UI, dividing an entire display region of a display into a plurality of display regions and displaying execution screens of the plurality of applications on the plurality of display regions; and identifying the priority order of each of the plurality of applications based on a control authority applied to a display region among the plurality of display regions”, in combination with the other elements recited.
In regard to claims 13-16, claims 13-16 recite similar subject matter as claims 4-7, respectively, and therefore include allowable subject matter for similar reasons. 

Response to Arguments
8.	The amendments to the Title overcome of the objection to the specification. Accordingly, the objection to the specification is withdrawn in view of the amendments.

 9.	The amendments to claims 10, 15, and 16 overcome the objections to claims 10, 15, and 16.  Accordingly, the objections to claims 10, 15, and 16 are withdrawn in view of the amendments.

 10.	The arguments with respect to the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejection.
	Although the arguments are moot, the examiner has addressed some of the arguments that may be considered relevant with respect to the current prior art rejections.

 	Weksler teaches that a network interface is selected for each concurrently operating application, where the selection of each is based on the priority order of the network interfaces associated with each application where the priority order is set based on factors such as speed, range, performance (e.g. quality), and consequently, one of the applications selected network interface may have a lower quality based on the network interfaces associated with the application and the priority order of the network interfaces. See at least Column 5 lines 43-57, Column 9 line 52-Column 10 line 13, and Column 10 lines 19-24.  Accordingly, Weksler does in fact teach “identifying a first communication method corresponding to the first application among the plurality of communication methods, the first communication method having a first quality, and identifying a second communication method corresponding to the second application among the plurality of communication methods, the second communication method having a second quality lower than the first quality”.
 	It is argued that Balas does not teach or suggest all features of claim 1 that are missing from Weksler. The examiner respectfully disagrees. 
	The combination of teachings from Weksler and Balas teaches all the features of claim 1 for the detailed reasons provided in the above prior art rejection of at least claim 1. 



Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173